United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1713
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Alfonso Vega Diaz

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: January 16, 2014
                             Filed: March 25, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      Alfonso Vega Diaz pleaded guilty to one count of conspiracy to distribute 500
grams or more of a mixture and substance containing methamphetamine, in violation
of 21 U.S.C. §§ 841(b)(1)(A) and 846, and was sentenced to 120 months’
imprisonment, the statutory mandatory minimum sentence. Vega Diaz appeals from
his sentence, arguing that the district court1 clearly erred in denying him relief under
the safety-valve provision of 18 U.S.C. § 3553(f). We affirm.

       A confidential informant purchased methamphetamine from Vega Diaz and his
brother-in-law, Sergio Juarez Mata, during three controlled buys. On July 18, 2012,
Vega Diaz, Juarez Mata, and the confidential informant met at a motel and then went
together by vehicle to a different location. When they arrived, Vega Diaz and the
confidential informant waited in the vehicle while Juarez Mata exited and obtained
methamphetamine from Adan Garcia Mendoza. Upon Juarez Mata’s return, the
confidential informant purchased one ounce of methamphetamine, and Vega Diaz
counted the buy money. On July 23, 2012, the confidential informant purchased one
ounce of methamphetamine directly from Vega Diaz. On August 8, 2012, the
confidential informant again tried to purchase one ounce of methamphetamine from
Vega Diaz, but he was unable to do so because Vega Diaz could not procure the
drugs. The confidential informant overheard a phone call between Vega Diaz and
Garcia Mendoza, during which they discussed a shipment of methamphetamine. The
next day, the confidential informant purchased one ounce of methamphetamine from
Vega Diaz. Law enforcement officials then instructed the confidential informant to
order three additional ounces of methamphetamine, which he did. Garcia Mendoza
delivered three ounces to Vega Diaz, who was in possession of the methamphetamine
when he was arrested. A search of Garcia Mendoza’s stash house revealed four-and-
a-half pounds of methamphetamine.

      Following Vega Diaz’s guilty plea, he requested a proffer interview so that he
could seek relief from the statutory mandatory minimum sentence under the safety-
valve provision of 18 U.S.C. § 3553(f). Lonnie Namanny, a special agent with the
Drug Enforcement Administration, conducted the interview. Vega Diaz told


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                          -2-
Namanny that Juarez Mata had introduced him to Garcia Mendoza, whom he did not
know well. Vega Diaz said that he had sold methamphetamine only to the
confidential informant and only on the dates of the controlled buys. According to
Namanny, Vega Diaz later admitted that he also had sold methamphetamine to an
unknown person at a bar. Vega Diaz claimed that he did not know how much the
confidential informant paid for the methamphetamine, but later said that he had
charged $1500 for one ounce. Namanny did not believe that Vega Diaz was being
truthful and thought that he was minimizing his role in the conspiracy. Namanny
terminated the interview after thirty minutes.

       Namanny and Vega Diaz testified at the sentencing hearing. Namanny testified
that the quantities of methamphetamine that Vega Diaz sold were consistent with
quantities sold by a drug dealer, not by an addict who was selling to obtain drugs for
personal use. Vega Diaz testified that he had sold methamphetamine on three
occasions to the confidential informant, but he denied having sold methamphetamine
to an individual in a bar or having admitted to Namanny that he had done so. Vega
Diaz also testified that he did not know how much the confidential informant paid for
the drugs. The district court denied safety-valve relief, finding that Vega Diaz had
failed to truthfully provide to the government all information he had concerning the
conspiracy:

      [A]fter carefully considering the evidence, I think that during the
      interview [Vega Diaz] gave inconsistent statements to the agent, and in
      doing that severely damaged his credibility, and by testifying today, I
      don’t see where he added anything that would allow me to find at this
      time that he is carrying his burden of providing truthful information.

      Vega Diaz contends that he was entitled to a safety-valve sentence reduction
under 18 U.S.C. § 3553(f). “Safety-valve relief allows the district court to disregard
an applicable statutory minimum if certain requirements are met.” United States v.
Barrera, 562 F.3d 899, 902 (8th Cir. 2009). There are five statutory requirements for

                                         -3-
safety-valve eligibility, and it is undisputed that Vega Diaz met the first four. See 18
U.S.C. § 3553(f)(1)-(4). At issue is whether he met the fifth requirement, which
provides that “not later than the time of the sentencing hearing, the defendant has
truthfully provided to the Government all information and evidence the defendant has
concerning the offense or offenses that were part of the same course of conduct or of
a common scheme or plan . . . .” Id. § 3553(f)(5). “We review for clear error a
district court’s findings as to the completeness and truthfulness of a defendant’s
safety-valve proffer.” United States v. Soto, 448 F.3d 993, 995 (8th Cir. 2006)
(quoting United States v. Bolanos, 409 F.3d 1045, 1047 (8th Cir. 2005)).

        The district court did not clearly err in finding that Vega Diaz was not credible
and had not truthfully provided all information he had regarding the conspiracy. As
set forth above, Vega Diaz gave inconsistent statements regarding whether he had
sold methamphetamine to anyone other than the confidential informant and whether
he knew the price that the confidential informant had paid for one ounce of
methamphetamine. Moreover, although Vega Diaz testified that he did not know
Garcia Mendoza well, he repeatedly had been able to procure methamphetamine from
Garcia Mendoza during a multi-week time span. In light of the quantities of
methamphetamine Vega Diaz had sold to the confidential informant and Vega Diaz’s
admission to Namanny that he had distributed to an unknown person at a bar, the
district court could also reasonably infer that Vega Diaz had a larger role in the
conspiracy than merely selling methamphetamine to the confidential informant on
three occasions. See United States v. Alvarado-Rivera, 412 F.3d 942, 948 (8th Cir.
2005) (en banc) (“In making its assessment of the truthfulness of a safety valve
proffer, the district court is entitled to draw reasonable inferences from the
evidence.”). The district court thus did not err in denying Vega Diaz safety-valve
relief from the statutory mandatory minimum sentence.

      The sentence is affirmed.
                      ______________________________

                                          -4-